Citation Nr: 0208773	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to 
September 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, denied the benefit 
sought. 

The case was previously before the Board in August 1999, at 
which time several issues were adjudicated on the merits and 
the TDIU claim was Remanded for reconsideration.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
following disabilities: residuals of an injury of the right 
knee, evaluated as 10 percent disabling; lumbosacral strain, 
evaluated as 10 percent disabling; and sinusitis, with 
allergic rhinitis (noncompensable) and for a bilateral foot 
disorder, evaluated as 30 percent disabling.  The combined 
disability evaluation is 50 percent.

2.  The veteran has a high school level of education and 
occupational training and experience as a laundry and bath 
specialist as well as additional training as an electrician 
helper and additional skills as an artist.  

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total disability rating based on TDIU due 
to service-connected disabilities have not been met.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The claims file contains multiple VA examination reports, 
treatment records, X-ray reports and other medical records in 
the file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits. 

The veteran's service connected disabilities were 
comprehensively considered in the context of the 
aforementioned August 1999 Board decision.  At that time, the 
Board continued evaluations for the veteran's service 
connected disabilities: residuals of an injury of the right 
knee, evaluated as 10 percent disabling; lumbosacral strain, 
evaluated as 10 percent disabling; and sinusitis, with 
allergic rhinitis (noncompensable).  The evaluation for a 
bilateral foot disorder was increased to 30 percent.  The 
combined disability evaluation is 50 percent.  There is no 
suggestion that any of the veteran's service connected 
disabilities have increased in severity or that there are any 
outstanding pertinent medical records.  Accordingly, the 
record is fully suitable to consider the issue on appeal.  
Moreover, given the thoroughness of the August 1999 Board 
decision, a recitation of the basis for the assigned 
respective evaluations is deemed unnecessary.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2001).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2001).

Under VA regulations, the veteran's combined 50 percent 
rating does not meet the schedular criteria for a TDIU 
rating.  38 C.F.R. § 4.16(a) (2001).   Thus, he is not 
entitled to a TDIU evaluation under the schedular standards 
of 38 C.F.R. § 4.16.  However, a claim may be referred to the 
Director of Compensation and Pension Service for extra-
schedular consideration where the evidence establishes that 
the veteran is unemployable by reason of service-connected 
disability, but fails to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2001).  
An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.  The 
veteran's age and effects of non-service connected 
disability, however, are not factors for consideration.  
38 C.F.R. §§ 3.341(a), 4.19 (2001).

The issue at hand involves a determination as to whether 
there are circumstances in this case, apart from the non-
service-connected conditions and age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50% combined disability rating.  Id.  

The veteran reported that he has been unemployed since his 
separation from military service in 1991.  The fact that the 
veteran is unemployed or has difficulty obtaining employment 
is not enough as a schedular rating provides recognition of 
such.  Id.  Rather, the veteran need only be capable of 
performing the physical and mental acts required by 
employment.  Id.  Furthermore, the schedular criteria 
compensate for considerable loss of working time from 
exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1 (2001).

On his DD-214, the veteran is reported as being trained as a 
laundry and bath specialist with over 6 years experience in 
that capacity.  On his application for TDIU, the veteran 
reported attempting to obtain employment in 1995 as a laborer 
and stocker; he also reported having completed high school 
and that he had training as an electrician helper.  The 
veteran was afforded a vocational evaluation in February 
1996.  The examiner noted the possible presence of a learning 
disability but that it did not greatly interfere with his 
ability to read and comprehend.  The examiner also noted that 
the veteran could repeat intricate tasks (as rebuilding a 
motor, printing portraits and drawing). . . ."  Some of his 
difficulties were attributed to poor temper control and 
frustration.  The veteran has indicated that he has some 
skills as an artist, which the vocational report also appears 
to confirm.

The Board finds that the veteran has failed to meet his 
burden of demonstrating that his service connected 
disabilities preclude him from securing and following a 
substantially gainful occupation.  The assigned disability 
evaluations appear to fully comprehend the veteran's 
disabilities.  In fact, the assigned ratings span even more 
extensive injuries than are involved here.  Therefore, the 
impact of his disabilities on the veteran's ability to work 
are regarded as accommodated by the assigned evaluations.  
Moreover, there is July 1997 VA opinion of record that 
suggests his mental status (non service connected) actually 
interferes with his working.  However, in reaching a TDIU 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

In addition, the February 1996 vocational study and other 
evidence of record does not suggest that the veteran's 
service connected disabilities preclude him from performing 
any type of employment and that he even possesses skills 
readily conformable to viable employment (such as drawing, 
electrician's helper, laundryman and engine repair).  

Based on the evidence above, the Board finds that there is no 
evidence which suggests that, even when considering his 
limitations and exacerbations, some factor exists which takes 
the veteran's case outside the realm of the usual so as to 
render him unable to perform some type of light manual labor 
consistent with his past experience.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran is unemployable due to his service 
connected disabilities.  The Board finds that the statements 
of unemployability provided by the veteran are neither 
persuasive nor supportable when viewed in light of the entire 
evidence of record.  The benefit of the doubt rule is not for 
application, see 38 U.S.C.A. § 5107(b) (West Supp. 2002), and 
the claim for entitlement to TDIU is denied. 

There is no competent evidence of record which indicates that 
the veteran's service-connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for TDIU is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

